11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Garrett Martin,                             * From the County Court at Law No. 2
                                              of Midland County
                                              Trial Court No. CC18845.

Vs. No. 11-18-00111-CV                       * April 2, 2020

Fasken Oil and Ranch Ltd.,                  * Memorandum Opinion by Stretcher, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Garrett Martin.